Citation Nr: 1513694	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1967.  He earned a Combat Infantry Badge while serving in the Vietnam War.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which granted service connection for PTSD, evaluated at 30 percent disabling, effective September 29, 2009.  The Veteran perfected a timely appeal that challenged the 30 percent rating assigned for PTSD.  See Notice of Disagreement, dated September 2010; Statement of the Case, dated December 2010; Substantive Appeal (VA Form 9), dated January 2011.  

During the course of this appeal, and in a November 2013 rating decision, the RO increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective from September 29, 2009.  A Supplemental Statement of the Case (SSOC), which addressed the award of the increase in compensation for PTSD, was issued in November 2013.  The Veteran continues to appeal to the Board for the assignment of an higher initial rating for PTSD.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in January 2015.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained VA treatment records and other duplicative or non-relevant documents with respect to this appeal.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's PTSD was manifested by frequent suicidal ideations, near continuous depression affecting his ability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, and increased problems establishing and maintaining effective relationships; it approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


Duty to Notify

In the present case, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection for PTSD.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1331 (Fed. Cir. 1997; Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007) (Once an initial VA decision awarding service connection and assigning a disability rating and effective date have been made, section 5103(a) notice is no longer required); see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to the "downstream" elements concerning the disability rating and the effective date.  See Goodwin v. Peake, 22 Vet. App. at 137.  The Veteran has made no such assertions here.  Accordingly, regarding the initial rating for bilateral hearing loss, VA's duty to notify has been satisfied.

Duty to Assist

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes VA records, including VA examination reports.  The VA examination reports of April 2010 and February 2010 may be accepted as adequate reports of examination of the Veteran, without further examination.  38 C.F.R. § 3.326 (2014).  The Board finds that the examination reports are adequate in order to evaluate the Veteran's service-connected PTSD because they include interviews with the Veteran, a review of the record, and full examinations and testings that address the relevant rating criteria.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on examination, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Nor has the Veteran identified any additional outstanding records that have not been requested or obtained as part of the record.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ confirmed with the Veteran that the issue on appeal was entitlement to a disability rating in excess of 50 percent for PTSD. The Veteran provided updated treatment records with a waiver of AOJ consideration of the new evidence in the first instance.  He testified as to his treatment for, medication for, and symptoms of PTSD.  Finally, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.  Thus, the Board finds that VA has fully satisfied the duty to assist.

In sum, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Initial Rating

The Veteran contends that he is entitled to an initial disability rating greater than 50 percent for his PTSD.  For the reasons that follow, the Board concludes that a higher rating of 70 percent is warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Generally, the level of the rating specified for a service-connected disability is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2014).  Where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, and if the evidence contains factual findings that show a change in the severity of the disability during the course of the rating period on appeal, the assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Moore v. Nicholson, 21 Vet. App. 211, 215 (2007) (explaining that the scope of an initial rating claim starts from the date of receipt of the claim for service connection).

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, the following applies:

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background

The record evidence reflects that the Veteran has received mental health treatment by VA, including two VA PTSD examinations - one in April 2010 and another in February 2012.

At a February 2010 suicide risk screening, the Veteran reported feeling hopeless and/or helpless and having current thoughts about suicide or self-harm.  He denied having any current or specific plans for acting on those thoughts or having a prior history of past attempts. 

The April 2010 VA compensation and pension examination concluded with a diagnosis of PTSD as a result of the Veteran's combat service stressors during the Vietnam War.  The Veteran reported for the examination clean, neatly groomed, and appropriately dressed.  The examiner noted the Veteran's psychomotor activity, speech, thought process and thought content were unremarkable.  He presented with a depressed mood and a flat affect but had a cooperative and attentive attitude.  He was oriented to person, place and time.  The Veteran reported having disrupted sleep characterized by initial and middle insomnia with an estimate of four hours of broken sleep per night.  He reported having nightmares related to his wartime experiences about three times per night.  He also described daytime fatigue, taking naps on the weekends, increased irritability with outburst of anger, diminished concentration, and exaggerated startle response.  He denied having hallucinations, obsessive/ritualistic behavior, panic attacks, and homicidal or suicidal ideations.  The examiner observed normal remote, recent and immediate memory.  The Veteran described his PTSD symptoms as recurrent and intrusive distressing recollections of his traumatic event, including images, thoughts, and perceptions.   He recounted having recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He stated he exerts efforts to avoid thoughts, feelings, or conversations associated with the trauma; exerts efforts to avoid activities, places, or people that arouse recollections; and has feelings of detachment or estrangement from others.  He described occasional intrusive thoughts during the day which causes depressed mood, nausea, and crying spells.  He reported he avoids talking about his experiences and media with violent content as they distress him.  He stated he is bothered by loud noises but denied hypervigilance and indicated his depressed mood causes him to avoid public places.  He reported his relationship with his wife was generally good but he is sometimes irritable in his interactions with her and he described emotional detachment.  He recounted having a lengthy stable employment history and denied any difficulties with job performance or interactions with others during his working years.  The examiner concluded there was no total occupational and social impairment due to PTSD symptoms or that he had deficiencies in judgment, thinking, family relations, work, mood or school.  She also did not find any reduced reliability and productivity or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms (mild and chronic) which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner evaluated the Veteran's GAF score at 68.

At a March 2011 VA mental health evaluation, the Veteran complained of "suicide tendencies", trouble sleeping, trouble coping, inability to accomplish things, and feeling depressed.  He reported often going through episodes of depression that last 1 or 2 days.  He stated he usually isolates himself or goes to lie down.  He reported having no friends and thinking of suicide every day.  The clinician observed the Veteran to be alert and oriented to person, place, and time.  The Veteran's memory was noted as being grossly intact, his mood dysphoric and depressed, and his affect constricted to flattened.  The clinician found the Veteran's thoughts to be clear, lucid and good with no delusions, hallucinations, or other psychotic thought processes.  His insight was judged to be fair and his judgment good.  The clinician assigned a GAF score of 52.

At a January 2012 VA psychiatry treatment visit, the Veteran reported seeing a therapist and experiencing more nightmares.  The clinician observed the Veteran was alert and oriented, had a dysphoric depressed mood, had a constricted to flattened affect, and did not have psychotic thought processes.  The clinician assigned a GAF score of 52.

A February 2012 VA PTSD examination report reflects the Veteran's report that he feels depressed and has poor energy, interest, and sleep.  He reported having nightmare of Vietnam, having poor concentration and memory, feeling anxious and guarded in public settings, getting irritable, needing to isolate himself, not having any friends, and denying having suicidal thoughts.  Veteran recalled working in many places as a registered nurse, having conflicts with supervisors and coworkers.  He stated one supervisor at a dialysis clinic stated he lacked motivation and energy at work.  He reported his work problems caused him to have difficulty in finding employment as a nurse, requiring him to find employment in rural areas.  He stated he was terminated from work and has not been employed in over 5 years.  The examiner found the Veteran exerted efforts to avoid thoughts, feelings or conversations associated with the trauma, exerted efforts to avoid activities, places or people that arouse recollections of the trauma, had markedly diminished interest or participation in significant activities, had feeling of detachment or estrangement from others, had difficulty falling or staying asleep, had irritability or outbursts of anger, had difficulty concentrating, had hypervigilance, and had exaggerated startle response.  Moreover, the examiner identified the Veteran's symptoms of PTSD as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF score of 65.

A May 2012 VA psychiatry treatment report reflects the Veteran's report of not feeling well due to continued depressed feelings with rage.  He spoke about the episodes in which he goes into "a rage" which he described as recalling a particular situation in Vietnam in which he felt helpless and kept hearing one of the men crying for his mom. This causes him to get tense and wanting to cry, but instead makes him angry with a pressing desire to be left alone.  He stated his condition has taken a toll on his marriage.  The Veteran reported having to stop taking his psychotropic medication due to side effects of a rash and severe constipation.  The clinician found the Veteran alert and oriented to place, person and time.  The clinician observed the Veteran's mood as being dysphoric, tense, and depressed, his affect as being constricted to flattened, and having no psychotic thought processes.  A GAF score of 52 was assigned.

An August 2012 VA psychiatry treatment note reflects the Veteran's account of continuing to sleeping in short intervals and having trouble going back to sleep.  He continued to report getting into "rages" that last at least one hour and feeling "terrible" for a long time after he calms down.  The Veteran expressed concern about his physical health and worries that he might become suicidal, but has no death wish or suicidal thoughts.  The clinician found the Veteran alert and oriented with a dysphoric and depressed mood, a constricted affect, but no psychotic thought processes.  The clinician assigned a GAF score of 52.

An August 2014 psychological intake assessment notes the Veteran's unkempt appearance, retarded rate of speech, flat/blunted affect, impaired memory function, and tense motor activity.  He reported having hallucinations, a poor appetite, recent weight loss, sleep disturbance, low energy, reduced sex drive, and having suicidal ideations.  The counselor noted the Veteran has problems with depression, rages, and hallucinations.  He reported frequently hearing explosions, feeling panic and having the need to isolate himself from everyone.  He also stated he frequently experiences suicidal ideations though he has no plans.  He recounted being apathetic, having low energy, and sometimes falling into despair.  He reported being married to his fifth wife and having two elementary school aged boys.  He recalled having previously worked as a nurse but being impaired from staying gainfully employed due to his psychiatric and physical problems.  

An October 2014 treatment plan summarized the Veteran's past three therapy sessions from July and August 2014.  The report identified the Veteran's manifested problems as PTSD evidenced by hallucinations, depression, suicidal ideation, isolation and rage.  The counselor found Veteran's wife being supportive but constantly worried about the Veteran's rages that he flies into followed by his need to isolate himself in order to calm down.  The Veteran reported that his frequent suicidal ideation keeps his wife worried about hurting himself and causes her to not let him isolate himself and deescalate his emotions which in turn worsens his anxiety and anger.  He reported loud noises continue to cause flashbacks with hallucinations of bombs and near constant screaming. 

October 2014 VA psychiatry treatment note reflects the Veteran stating that he has to pick up 11 year old granddaughter from school and was not able to stay long.  He reported not doing well, having problems with depression - mostly with anger and violence.  He stated he had never hit his wife but had become so angry once that he pushed her to the bed.  He was concerned about this and started going to counseling.  He reported having nightmares almost nightly.  He was alert and oriented with a dysphoric and depressed mood and a constricted affect.  There was no suicidal ideation or psychotic thought processes.  The psychiatrist did not recommend additional counseling treatment and no GAF score was assigned.

November and December 2014 counseling session notes indicate the Veteran remains depressed, tired and in pain with an inability to take psychotropic medications due to severe gastro-intestinal side effects.  The Veteran reported he fears his flashbacks, isolation and rages will cost his fifth marriage.  He stated he was still burdened by guilt and nightmares from his traumatic combat experiences.  He expressed his love for his sons and a desire to be around for them physically and emotionally.  

The record evidence shows the Veteran has met the criteria for a 70 percent disability rating due to his manifested PTSD symptoms.  The Veteran does not have speech problems or any specific obsessional rituals.  The record evidence shows, his psychological counselor found the Veteran unkempt.  The Veteran repeatedly reported having frequent suicidal ideations.  Additionally, due to severe side effects, the Veteran is unable to take his prescribed psychotropic medications and he has near continuous depression causing him to experience increased irritability, frequent "rages" and the need to isolate himself.  The Veteran recounted having to isolate himself in order to calm himself from his rages.  The Veteran reported being terminated from work and having to look for work in rural areas because of his conflicts with his co-workers and supervisors.  Moreover, he maintains no friends and he testified that he is not involved in any interactions with his children's elementary school teachers.  Thus, the Veteran's PTSD symptoms have caused occupational and social impairment with deficiencies in most areas.

The Veteran has on several occasions complained of hallucinations but never of any of delusions or any impairment to his thought processes.  In addition, although the Veteran has suicidal ideations and "rages", there is no evidence of inappropriate behavior, of the Veteran hurting himself or others, inability to perform daily living activities, or memory loss for names of close relatives, own occupation, or own name.  The Veteran testified that he has on one occasion pushed his wife onto their bed during one of his "rages".  The Veteran has reported an inability to get along with his coworkers and supervisors causing total occupational impairment.  However, he does not have total social impairment as evidenced by his relationships with his wife, children and grandchildren.  The Veteran has sought psychological treatment in an attempt to save his fifth marriage from failing.  He has expressed his love for his two young sons and a desire to be present to them both physically and emotionally.  In addition, the Veteran is able to maintain family relations and assist in child care duties like picking up his granddaughter from school.  Accordingly, the criteria for a 100 percent rating have not been met.

The Board has considered whether staged ratings are appropriate but finds they are not because his symptoms have been stable over the course of the appeal period.  Where the Veteran was assigned GAF scores, they have mainly been in the low 50's.  These GAF scores reflect the lowest scores for moderate symptoms just above the severe level.  Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent disability rating, but not higher, is warranted.  

Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective PTSD symptoms impact his ability to sleep at night; cause constant suicidal ideations, continuous depression, increased irritability, and "rages"; and limit his social and occupational impairments.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran expressed his desire to apply for total disability due to individual unemployability.  See Veteran's Statement dated November 3, 2014.  However, a claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability (or disabilities).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that his poor work performance, workplace outbursts, and termination were the result of his service-connected PTSD.  See Board Hearing Transcript p. 6.  Accordingly, the issue of entitlement to a TDIU has been raised as part of his claim for a higher initial rating for the service-connected PTSD.  

In March 2015, the RO issued a rating decision denying his TDIU claim because the Veteran failed to return VA Form 21-8940 - Veteran's Application For Increased Compensation Based On Unemployability - sent on February 2, 2015.  The Board notes that the RO's denial of TDIU does not extinguish the issue of whether the Veteran is entitled to TDIU due to the symptoms of his service connected PTSD in the present appeal.

Here, the Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a) from the time he filed his service connection claim for PTSD on September 29, 2009.  On remand, the AOJ must adjudicate entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to the service-connected PTSD.  The RO should then assist the Veteran in obtaining any additional evidence adequately identified following the current procedures set forth in 38 C.F.R. § 3.159.

2.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU rating due to the service-connected PTSD.  If the decision on this matter is adverse to the Veteran, then issue a supplemental statement of the case to the Veteran and his representative.  After affording the requisite time period for a response, this matter should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


